internal_revenue_service number release date index number ---------------------- ----------------------------- -------------------------------------------------- ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc corp plr-147316-10 date date legend legend corporation partnership trust llc new reit state a state b date a x assets a b ------------------------------ ------------------------------- ----------------------- -------------------------------------------------- ---------------------------------------- ----------------------- --------------------------------------------------------- --------------------------------- ----------------------- ------------------------------------------------ ----------------------------------------------- ----------------------- -------------- --------------------------- ------------- -------------------------- ------------------- ------------------------------ ------- --- plr-147316-10 c -- dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts corporation is a publicly-traded corporation organized under the laws of state a and the sole general_partner of partnership a state a limited_partnership treated as a partnership for federal_income_tax purposes as of date a corporation owned an approximate combined a percent general and limited_partnership_interest in partnership the remaining limited_partnership interests in partnership are owned by unrelated investors partnership owns approximately b percent interest in llc a state a limited_liability_company llc is treated as a partnership for federal_income_tax purposes llc holds x assets located in state b the remaining membership interest in llc is owned by trust an entity exempt from federal_income_tax partnership and trust are collectively referred to as the partners as of date a the partners each have a negative capital_account with respect to their interest in llc it is anticipated that the proposed transaction will generate gains under sec_357 proposed transaction for what are represented to be valid business reasons taxpayer intends to complete the proposed transaction as follows i partnership and trust will transfer their respective interest in llc to new reit solely in exchange for membership interests new reit will be formed as a state a limited_liability_company that will elect to be treated as a plr-147316-10 corporation for federal_income_tax purposes contemporaneously approximately investors the preferred shareholders will transfer cash to new reit in exchange for a separate class of non-voting preferred interest in new reit the new reit formation the preferred shareholders will hold less than c percent of the total equity value of new reit upon formation new reit will elect to be treated as a real_estate_investment_trust reit ii partnership and trust will transfer their respective interest in new reit to a newly formed limited_liability_company new llc solely in exchange for membership interests in new llc the new llc formation new llc will be formed as a state a limited_liability_company that will be treated as a partnership for federal_income_tax purposes representations taxpayer makes the following representations with respect to the proposed transaction in connection with the new reit formation no stock_or_securities will be issued for services rendered to or for the benefit of new reit and no stock_or_securities will be issued for indebtedness of new reit the proposed transaction is not the result of the solicitation by a promoter broker or investment house neither the partners nor the preferred shareholders will retain any rights in the property transferred to new reit in connection with the new reit formation any liabilities of the partners to be assumed by new reit were incurred in the ordinary course of business and are associated with the assets to be transferred no liabilities of the preferred shareholders will be assumed by new reit in connection with the new reit formation the fair_market_value of the assets to be transferred to new reit will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 and taking in account the application of revrul_80_323 c b by new reit no liabilities owed to new reit by the partners or preferred shareholders will be extinguished or discharged in connection with the new reit formation no cash or other_property other than property permitted to be received under sec_351 without the recognition of gain will be received in the new reit formation immediately plr-147316-10 after the new reit formation the fair_market_value of the assets of new reit will exceed the amount of the liabilities there is no indebtedness between new reit and the partners and there will be no indebtedness created in favor of the partners as a result of the new reit formation the new reit formation will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined there is no plan or intention on the part of new reit to redeem or otherwise reacquire any membership interest to be issued in the new reit formation all exchanges in connection with the new reit formation will occur on approximately the same date taking into account any issuance of additional membership interest in new reit any issuance of membership interest for services the exercise of any rights warrants or subscriptions for additional membership interest a public offering of new reit membership interest and the sale exchange transfer by gift or other_disposition of any of new reit membership interest to be received in the exchange other than the disposition of new reit membership interest in the new llc formation the partners and the preferred shareholders will collectively be in control of new reit within the meaning of sec_368 the partners and the preferred shareholders will receive membership interest approximately equal to the fair_market_value of the property transferred to new reit new reit will remain in existence and will retain and use the property transferred in the new reit formation in a trade_or_business there is no plan or intention by new reit to dispose_of the property transferred in the new reit formation other than in the normal course of business operations each of the parties to the proposed transaction will pay its own expenses if any incurred in connection with the new reit formation none of the partners or preferred shareholders are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the membership interests received in the exchange will not be used to satisfy the indebtedness of such debtor plr-147316-10 new reit will not be a personal_service_corporation within the meaning of sec_269a new reit will not be an investment_company within the meaning of sec_351 and sec_1_351-1 none of the membership interests to be issued by new reit is sec_306 stock within the meaning of sec_306 the new llc formation will qualify as nontaxable contributions to a partnership under sec_721 new reit will make a timely and valid election under sec_856 to be treated as a reit new reit will meet the definition of a reit pursuant to sec_856 rulings except to the extent that sec_357 applies the partners will recognize no gain_or_loss in connection with the new reit formation sec_351 any excess of liabilities assumed by new reit over the basis of the property transferred will be treated in accordance with sec_357 the new llc formation will not cause the new reit formation to fail to qualify as a nontaxable transfer to a controlled_corporation under sec_351 rev_rul c b no gain_or_loss will be recognized on the receipt of property in exchange for membership interests in new reit in connection with the new reit formation sec_1032 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings additionally no opinion is expressed and none was requested regarding i the federal tax classification of any of the entities involved in the proposed transaction ii the validity of any entity classification election made with respect to any of the entities iii whether new reit will qualify as a reit under part ii of subchapter_m of the code iv whether the new llc formation will qualify as a tax-free sec_721 transfer or v the application of sec_751 to the proposed transaction plr-147316-10 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
